Case 0:19-cv-63065-AMC Document 28 Entered on FLSD Docket 11/16/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-63065-BLOOM/Valle

  RENEE MARO,

         Plaintiff,

  v.

  PRIMARY CARE PHYSICIANS
  OF HOLLYWOOD, P.L., et al.,

        Defendants.
  ________________________________/

                         ORDER AMENDING SCHEDULING ORDER
                          AND CERTAIN PRETRIAL DEADLINES

         THIS CAUSE is before the Court upon the parties’ Joint Motion for Extension of Time,

  ECF No. [27] (“Motion”), filed on November 16, 2020. The Court has reviewed the Motion, the

  record, and is otherwise fully advised. Accordingly, it is ORDERED AND ADJUDGED that the

  Motion, ECF No. [27], is GRANTED, and the Scheduling Order, ECF No. [10], is AMENDED

  as follows:

         This case is set for trial during the Court’s two-week trial calendar beginning on April 26,

  2021, at 9:00 a.m. Calendar call will be held at 1:45 p.m. on Tuesday, April 20, 2021. No pre-

  trial conference will be held unless a party requests one at a later date and the Court determines

  that one is necessary. Unless instructed otherwise by subsequent order, the trial and all other

  proceedings in this case shall be conducted in Courtroom 10-2 at the Wilkie D. Ferguson, Jr.

  United States Courthouse, 400 North Miami Avenue, Miami, FL 33128. The parties shall

  adhere to the following schedule:

   January 15, 2021       All discovery, including expert discovery, is completed.
Case 0:19-cv-63065-AMC Document 28 Entered on FLSD Docket 11/16/2020 Page 2 of 2

                                                             Case No. 19-cv-63065-BLOOM/Valle

   February 1, 2021       All pre-trial motions, motions in limine, and Daubert motions (which
                          include motions to strike experts) are filed. This deadline includes all
                          dispositive motions.

   April 12, 2021         Parties submit joint pre-trial stipulation in accordance with Local Rule
                          16.1(e), proposed jury instructions and verdict form, or proposed
                          findings of fact and conclusions of law, as applicable.



  All other deadlines set forth in the Scheduling Order, ECF No. [10], remain in place.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 16, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                  2
